﻿Last year we met in a
celebratory mood. But after every party comes the sober
dawn, and we now face the sombre reality that the United
Nations risks marginalization. Its role in the twenty-first
century is not to be taken for granted.
The sad truth is that today the United Nations plays
little or no practical role in the management of the most
important political, strategic and economic questions of our
time. But this was not always the case as we recall: the
United Nations played a significant role in easing the pangs
of decolonization. Even at the height of the cold war, the
United Nations was not an unimportant instrument through
which the super-Powers could manage regional proxy
conflicts and, on occasion, even direct nuclear
confrontation.
This contrast with its past should lead us to regard the
present and future of the United Nations with deep concern.
We can no longer postpone a critical examination of
fundamental issues. It is for this reason that my delegation
is especially gratified to see Malaysia occupy the
presidency of the General Assembly at this important
turning point for the future of the United Nations. We in
the Association of South-East Asian Nations (ASEAN)
know Tan Sri Razali Ismail for his commitment and clear
thinking.
I can do no better than echo what you, Mr. President,
said about reform in the first plenary meeting of the
General Assembly at its fifty-first session; we entirely agree
with you. The interminable debates about the need for
United Nations reform have led to precious little real
reform. These debates have served to conceal and not to
clarify basic issues. An important theme has been the need
for greater efficiency; we all support that. No one can
seriously argue against more productivity, better
management and less waste. The key question, however, is:
efficient to do what?
What kind of United Nations do we really want and
for what purposes? We all know that the purposes of the
United Nations are enshrined in the very first Article of
the Charter. Nevertheless, the answers are not self-
evident. We all know that the first of the United Nations
purposes is
“To maintain international peace and security”.
But what does this mean? The more extravagant post-cold
war hopes for a new Agenda for Peace have proved
illusory. The failure of the United Nations Protection
Force (UNPROFOR) raises troubling questions about the
role of the United Nations after the cold war. The
essential lesson to be drawn from UNPROFOR’s fate is
not merely how the Security Council became a political
theatre to assuage the domestic concerns of some of its
principal members; nor is it only the truism that the
United Nations could do no more than what its principal
members allowed it to do. The real tragedy for the United
Nations in Bosnia is that when the major Powers finally
decided to get serious about what they determined to be
a threat to international peace and security, their preferred
instrument was clearly not the United Nations.
Again, we all agree that poverty breeds conflict, and
that the gap between the rich and poor is widening. Yet
the Agenda for Development has been mired in
theological arguments about the definition of sustainable
development. Now I do not mean to suggest that clarity
of objectives is unimportant. But the real issues are not
that complicated, because what the least developed most
urgently need is not intellectual sophistry but help: help
to build the institutions and formulate the policies that
will allow them to plug into the global economy. The
United Nations has not adequately met these challenges.
The stalemate in reform is not merely because of the
difficulty of the questions or because of conflicting
interests. Of course, the issues are thorny and differences
in interests inevitable in any system of sovereign States.
That is precisely why we need the United Nations, as the
Charter envisages, “to be a centre for harmonizing the
actions of nations”.
Why then is the United Nations today less able to
perform this vital function? In my view, it is because it
has been reluctant to adequately confront the implications
of the two most significant developments of our time.
First, the end of the cold war and, secondly, the
emergence of a truly global world economy. The
conjunction of these two events is changing the manner
in which States relate to each other in unprecedented and
fundamental ways. Yet these developments are at best
12


only imperfectly reflected in the United Nations. And any
international organization that divorces itself from
international realities has no future.
The most obvious consequence for the United Nations
since the end of the cold war has been the great increase in
membership. But the change in the nature of Members has
occasioned less comment. In 1945, small States, which I
define as those having a population of 10 million or less,
formed 59 per cent of a United Nations with 51 Members.
Half a century later, in 1995, small States by the same
definition formed the same percentage of a United Nations
of 185 Members. And 23 of the 26 countries — more than
88 per cent — that joined the United Nations after 1989
were also small States. I expect that when the United
Nations membership expands further, as it surely must, the
majority of new Members will also be small States.
This is because changes in the structure of the
international economy engendered by technological
advances and the end of the cold war have made size less
important in the determination of a country’s viability.
What matters most today is not merely the extent of a
State’s frontiers or the wealth of its resources; the key is
the ability of a State to integrate itself as part of a network,
and size is irrelevant to this.
The most important international networks are not
composed of relations between States. The critical networks
are increasingly defined by transnational patterns of
relationships between cities, regions and subregions that
may only imperfectly fit in with the formal political
boundaries of individual States. This again makes a
country’s size or its resources less important than its ability
to access these networks.
It is a fact that many small countries are also among
the less developed. This is not surprising given the skewed
distribution of international wealth. But the significant point
is that to be small is no longer an automatic or fatal
disability. It can even be advantageous. This has
emboldened many to seek self-determination. And since the
same trends have loosened the ability of capitals to control
their peripheries, many have succeeded.
Where economics leads, politics inevitably follows.
Paradoxically, the political consequence of increasing
economic integration of a globalized world economy is a
certain loosening of political bonds. We see the effects of
this most dramatically in the physical breakup of large and
diverse States. But these are exceptional situations. Even
when, as is more usual, the formal political boundaries
remain intact, the ability of capitals of large and relatively
homogeneous States to impose a single direction over all
their constituent parts is clearly diminishing. Power is
devolving everywhere. This trend is a new international
reality.
I do not wish to overstate the argument. So long as
sovereignty remains the chief organizing principle of the
international system, the exercise of force cannot be
discounted in inter-State relations. In war, size is not
entirely irrelevant, even though technology has made it
something less than the totally decisive factor it was in
the past. But war is an extreme condition of international
relations. Under normal conditions, the very notions of
power and wealth are being redefined and becoming more
diffuse, their different dimensions less prone to be
focused in just a few world capitals. Hierarchy is still a
fact of international life. But what does it really mean to
be a “great Power” at the end of the twentieth century?
The very phrase today sounds anachronistic.
Bereft of a simple strategic enemy, the post-cold-war
foreign policy decision-making of the major Powers is
increasingly localized, with domestic politics exercising
greater impact. The policies of big Powers in a globalized
world, where the economic and other interests of their
component parts may be at odds with those of the capital,
is becoming less coherent. The very notion of a single
national interest is becoming somewhat ambiguous.
All this is making it increasingly difficult for even
the biggest countries to routinely bring their power to
bear in an interdependent world, where an attack on an
opponent may well damage their own interests. Wielding
power is becoming more unpredictable even for those
who control its greatest instruments. It is not an accident
that the big Powers are now somewhat more cautious
about exercising power nakedly save in exceptional
circumstances and against States that are marginal in the
global economy.
I do not mean to suggest that the traditional notion
of international relations structured by the interactions of
a few big Powers pursuing their individual national
interests is entirely obsolete. But it is surely an inadequate
description of the world today. The balance of military
power is still important. But the strict distinction between
high politics and low politics on which the traditional
balance of power rested is increasingly blurred.
Now, all this ought to make a consultative,
multilateral process more attractive to everyone, and not
13


less attractive. Alas, this is not so. Herein lies the root of
the problems of the United Nations. All States, big and
small, are adjusting to the changing international system.
Indeed they have no choice. But not all are choosing to do
so in or through the United Nations. In the United Nations,
most of the Powers that we traditionally designate as
“great” have reacted with varying degrees of disquiet to
these new international realities.
Some, troubled by their decreasing ability to control
events even within their own frontiers, are frustrated at their
inability to impose their order on what is perceived as a
recalcitrant, unfamiliar and intrusive Organization. Others
see a threat to their position and prestige. Psychological
adjustments are always the most difficult to make. It is thus
not surprising that in the United Nations their reflex
reaction has generally been a stubborn defence of the status
quo.
In discussions on United Nations reform, this simple
fact is all too often obscured by the use of arcane and
convoluted jargon. I am encouraged, Mr. President, by your
reputation for plain speaking, for pulling aside the veil of
rhetoric and letting the truth be known. If the United
Nations is to be marginalized, let the responsibility clearly
be seen to lie where it should. This is most evident in the
two most critical and inter-related areas: Security Council
reform and finance.
Discussions on Security Council reform have
emphasized the Council's size and composition, and in
particular the possibility of the admission of new permanent
members. There is a wide consensus that in the event that
there should be agreement for an increase in the permanent
membership, an increase only by industrialised countries
would be unacceptable. Many countries agree that Japan
and Germany should become new permanent members
when consensus is reached on the expansion of the Security
Council. Nevertheless, crucial ambiguities remain about
whether new permanent members should have the veto. It
is especially difficult to imagine major Powers allowing
developing countries the veto over their policies. And
therefore the stalemate continues.
There is also widespread agreement that Security
Council reform should comprise a comprehensive package
that would include changes in the working methods of the
Security Council in the direction of greater transparency
and participation by the membership of the Organization as
a whole. But the permanent members have been reluctant
to admit any but the most cosmetic of changes to the
Security Council’s working methods. Yet this is the most
critical aspect of Security Council reform for the small
States which form the majority of United Nations
Members. Small countries do not aspire to permanent
membership. But as the principal organ for the
maintenance of international peace and security, the
Security Council’s working methods and its decision-
making processes are of vital and legitimate interest to
them because they can have direct a impact on their
security.
One of the most important and innovative proposals
currently on the table is for a reinterpretation of Article
31 of the Charter. This would allow greater participation
by non-members in informal Security Council
consultations when questions affecting them are being
considered. It was extremely discouraging that this
modest proposal was categorically rejected by almost
every permanent member. Indeed, most refused even to
seriously discuss it. It must surely be a basic principle of
elementary justice that parties most directly affected by a
particular situation should be allowed to present their
views directly to the body that will have the most
influence over any action that the United Nations may
take on that situation. That is in fact the precise reason
why Article 31 was included in the Charter in the first
place. The intention was clearly to reconcile great-Power
leadership with the principle of sovereign equality.
Informal consultations are an innovation that has
evolved over the years. All the most important decisions
the Security Council takes today are made informally by
permanent members. Even the participation of non-
permanent members in the real decisions is sometimes
more symbolic than significant. Formal meetings are
clearly only a choreographed ritual to set the final seal of
approval. A reinterpretation of Article 31 would not
require an amendment to the Charter, nor would it mean
that non-members must participate in all informal
consultations. It is therefore no real threat to the authority
of the permanent members; it is just an important reform
that would undoubtedly enhance the legitimacy, and hence
the general acceptability and effectiveness, of Security
Council decision-making by bringing the process more in
tune with the temper of our times.
I do not wish to be misunderstood. I am not
suggesting that the size and composition of the Security
Council are unimportant. I understand the merit of the
claims for new permanent membership that have been
advanced by both industrialized and developing countries.
Singapore supports the expansion of the Security Council
by up to five new permanent members as part of a
14


comprehensive package that would, among other things,
include the consequent adjustment of non-permanent
membership to maintain a balanced ratio. But given the
profound changes in international relations that are under
way, refusing to seriously discuss anything but membership,
and even that with critical ambiguities, would be akin to
trying to prepare the United Nations for the twenty-first
century by applying a nineteenth-century model of great-
Power politics to it.
The same resistance to seriously engaging the
legitimate interests of the small-State majority of United
Nations Members also underlies the financial problems of
the United Nations. No one disagrees that the key reason
for the cash flow problems of the United Nations is the
failure of Member States to pay their dues in full and on
time.
There are various reasons why various Member States
have not met their legal obligations. Some are poor. But no
one has ever suggested that the largest debtor lacks the
capacity to pay. Its argument is that its assessed
contributions must be reduced because the state of its
domestic political consensus does not permit it to sustain its
current share of the United Nations budget. The financial
burdens, it is consequently argued, ought therefore be more
widely spread. I do not lightly dismiss such arguments.
They reflect the increasing difficulty of defining and
exercising great power that I had earlier called one of the
new international realities. I can therefore sympathize with
such arguments. But it is not politically acceptable to pick
and choose which of the new realities to emphasize when
useful, and which to ignore when inconvenient.
Several permanent members have complained of the
financial burdens they bear, and have sought to spread them
more widely. But there has never been any suggestion by
any of the big Powers that their control over critical United
Nations expenditure decisions, in particular peacekeeping
expenditures, should be proportionately diffused among the
majority of small countries which would be expected to
take up the financial slack that they want to discard. All the
permanent members have been reluctant to allow anything
more than the most superficial reexamination of their
authority or their relationship with the membership as a
whole. Discussions on the role of the General Assembly,
which is the only universal and truly representative United
Nations organ, have touched mainly on peripheral issues,
such as the timing of plenary meetings, the duration of the
general debate and the organization of the General
Assembly’s work.
No one should disagree that to put the United
Nations on a sound financial basis ought to be a common
endeavour. We certainly do not. But it must really be a
collective enterprise involving fair give and take. Political
resistance coalesces because it has become clear that the
majority are expected to give, while the few only take.
Resistance is underscored by the historical fact that the
percentage financial contributions of all permanent
members, except France, have been steadily reduced over
the years while their privileges have not. Resistance is
strengthened by the recollection that the United Nations
has in fact repeatedly made the financial adjustments
asked for, but as yet without any appreciable change in
the payment record of the largest contributor.
I do not suggest that this situation is the result of a
deliberate policy, since no country takes any pleasure in
being unable to pay its dues for whatever reason. But it
is politically incongruous and basically unfair to ask the
majority to assume a greater share of the financial
burdens without at the same time being prepared to allow
them any more authority over the most important
expenditure decisions. It is untenable to have an almost
total separation between the authority for launching
peacekeeping operations and how and who should pay for
them. The United Nations is the only organization in
which a small number of Members run up the largest bills
while everybody else pays them.
The stubborn defence of the status quo is all the
more striking because no one has asked for anything more
than the most modest and incremental adjustments to the
relationship between the General Assembly and the
Security Council to allow the general membership a little
greater participation in and shared responsibility for the
decision-making with the greatest budgetary implications.
Singapore is, of course, a small State, and I do not
claim to be a disinterested party. As a small State, we are
passionately concerned about and vitally engaged in the
future of the United Nations. However, our drawing
attention to the real obstacles to reform is not just in the
interests of small countries alone.
I have suggested that the paradoxical political
consequence of a globalized world economy is a certain
enhancement of centrifugal tendencies everywhere. A
universal international organization to play an integrative
role is therefore needed by everyone, big and small, if
this is not to lead to conflict. Only the United Nations can
play this role, and if it did not exist, we would have had
to invent it. But the United Nations can play this
15


integrative role only if the legitimate aspirations of the
small States are not ignored and if the majority do not
become increasingly alienated from the very Organization
that purports to represent them.
Some may dismiss the distance between the rhetoric
and the reality of the big-Power attitude towards United
Nations reform as simple hypocrisy. I do not accept such a
simplistic explanation. I can empathize with the far more
complex and wrenching psychological adjustments that the
big Powers need to make. The big Powers must summon
the political courage to begin this process and embrace the
reality of, and necessity for, change. I appeal to them to
work with us, the small-State majority, to make this truly
a United Nations for all — all — its Members.
Prestige does not depend solely on privilege, and
power shared is not power lost. The new international
realities are making a zero-sum conception of State power
obsolete. A credible United Nations, one that is not
regarded as the mere tool of its largest Members, will be a
more effective instrument for the foreign policies of all its
Members, big and small.
In closing, let me say that my delegation looks
forward to close collaboration with you, Sir, and all other
members over the next year to advance a collective vision
of a truly representative, effective and united United
Nations for the twenty-first century.











